Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 20, 2021

The Court of Appeals hereby passes the following order:

A21A1224. KYLE RICHARD BISHOP v. THE STATE.

      In 2000, Kyle Richard Bishop was convicted of one count of child molestation,
two counts of aggravated child molestation, and one count of aggravated sexual
battery. This Court affirmed Bishop’s convictions on direct appeal. Bishop v. State,
252 Ga. App. 211 (555 SE2d 504) (2001). Recently, Bishop filed a motion for out-of-
time appeal. The trial court dismissed the motion, and Bishop filed this appeal. We
lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014). Because Bishop already has had a direct appeal, he is not entitled to an
out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002)
(“[T]here is no right to directly appeal the denial of a motion for out-of-time appeal
filed by a criminal defendant whose conviction has been affirmed on direct appeal.”)
(punctuation omitted). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/20/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.